Citation Nr: 0314069	
Decision Date: 06/26/03    Archive Date: 06/30/03

DOCKET NO.  97-25 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $1,500 to include the question of whether 
the overpayment, originally $3,868, was properly created.  

(The issue of whether new and material evidence has been 
received to reopen the claim of service connection for a 
psychiatric disorder, is the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from April 1969 to October 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Regional Office (RO) 
of VA in Los Angeles, California as well as the Committee on 
Waivers and Compromises (Committee) of the RO.  In a December 
1998 determination, the RO retroactively terminated the 
veteran's improved pension benefits effective April 1, 1995.  
This action resulted in a creation of an overpayment of 
improved pension benefits in the amount of $3,868.  In a May 
1999 decision, the Committee determined that the veteran had 
committed fraud in the creation of the overpayment which 
precluded a waiver.  In a July 1999 determination, following 
a July 1999 personal hearing, the Committee reconsidered the 
claim for waiver and determined that the veteran did not 
commit fraud, misrepresentation, or bad faith.  The RO 
further determined that a portion of the waiver should be 
granted on the basis of financial hardship.  The amount 
waived was $2,368.  The remaining $1,500 was not waived.  In 
October 2000, the Board remanded this case for further 
action.  Currently, the case is ready for appellate review.  


FINDINGS OF FACT

1.  The veteran was in receipt of improved pension benefits 
from December 1993 until the time they were terminated 
retroactively to April 1, 1995 by a December 1998 action.  

2.  The maximum annual rate of improved pension for a veteran 
with no dependents was $8,037, effective December 1, 1994.

3. The veteran's countable family income exceeded the maximum 
annual rate for 1995.  

4.  The veteran's improved pension benefits were not 
reinstated until January 1, 1999; the veteran did not appeal 
that action.  

5.  The retroactive termination of the veteran's improved 
pension benefits effective April 1, 1995, resulted in the 
creation of an overpayment of $3,868; the Committee waived 
$2,368 of the overpayment, but the remaining $1,500 was not 
waived.

6.  The overpayment was not due to the veteran's fraud, 
misrepresentation or bad faith.

7.  The veteran received pension to which she was not 
entitled due to her own fault and failure to collect the 
overpayment would cause enrichment; fault on the part of VA 
is not shown.  

8.  The veteran is currently in receipt of pension benefits; 
recoupment of the overpayment by withholding her benefits 
would defeat the purpose of the pension program.

9.  Collection of the overpayment would cause undue hardship 
to the veteran as it would endanger her ability to provide 
for basic necessities.

10.  Recovery of the debt in this case would be against 
equity and good conscience.




CONCLUSIONS OF LAW

1.  The veteran's improved pension benefits were properly 
terminated, effective April 1, 1995.  38 U.S.C.A. § 1503 
(West 2002); 38 C.F.R. §§ 3.23, 3.271, 3.272, (2002).

2.  The overpayment was not due to fraud, misrepresentation 
or bad faith of the veteran and recovery of the overpayment 
of VA improved pension benefits in the amount of 1,500, would 
be against equity and good conscience and, therefore, is 
waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 2002); 38 C.F.R. 
§§ 1.963(a), 1.965(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is not 
applicable to this appeal.  Barger v. Principi, 16 Vet. App. 
132 (2002). 

The record shows that the veteran applied for VA nonservice-
connected pension benefits in November 1993.  At that time, 
she reported that her only countable income was from the 
Social Security Administration (SSA).  Thereafter, the RO 
determined that she was entitled to VA nonservice-connected 
pension benefits.  In a November 1994 letter, she was 
notified of the award of VA improved pension benefits 
effective December 1, 1993.  She was informed that her award 
of improved pension benefits was based on SSA income only.  
She was provided a VA Form 21-8768 which informed her that 
she was obligated to provide prompt notice of any change in 
income or net worth or dependency status and that a failure 
to provide such would result in the creation of an 
overpayment which would be subject to recovery.  In a 
December 1994 letter, the RO informed the veteran that her 
pension benefits were being reduced due to her SSA income 
based on her recent report of SSA income.  She was again 
provided a VA Form 21-8768.  In addition, she was 
specifically told that her VA pension depended on her total 
income and that she had to notify VA immediately of any 
changes to that income from any source.  She was advised that 
if she failed to notify VA immediate of changes, that an 
overpayment might be created.  

In September 1998, the veteran was notified that VA proposed 
to retroactively terminate her improved pension benefits due 
to her excessive income.  In October 1998, the local VA 
Medical Center submitted documentation showing that the 
veteran had been employed at that facility from March 195 to 
June 1995 as a full-time temporary employee, earning $21,827 
per annum.  In October 1998, the veteran verified this 
information.  However, she indicated that she did not think 
that her income from wages needed to be reported and that she 
thought that she was entitled to VA pension benefits no 
matter what her income was per year.  She requested a waiver 
of the recovery of any created overpayment.  Thereafter, she 
submitted financial information from 1995 showing that her 
wage income for that year was $5,627.  

In March 1999, a financial status report was received from 
the veteran in which she indicated that her monthly income 
from SSA equaled her monthly expenses.  In a subsequent May 
1999 financial status report, the veteran again indicated 
that her monthly income from SSA equaled her monthly 
expenses.  

In July 1999, the veteran testified at a personal hearing 
before the Committee at the RO.  At that time, the veteran 
indicated that she did not understand that she was receiving 
pension payments, but thought that she was receiving 
compensation payments as she was service-connected for a 
disability.  She related that she was living on very little 
money.  She indicated that she received no assistance from 
family or friends with regard to her finances.  The veteran's 
representative pointed out that the veteran was disabled from 
schizophrenia.  

As noted in the introductory portion of this decision, in a 
December 1998 determination, the RO retroactively terminated 
the veteran's improved pension benefits effective April 1, 
1995.  This action resulted in a creation of an overpayment 
of improved pension benefits in the amount of $3,868.  In a 
May 1999 decision, the Committee determined that the veteran 
had committed fraud in the creation of the overpayment which 
precluded a waiver.  In a July 1999 determination, the 
Committee reconsidered the claim for waiver and determined 
that the veteran did not commit fraud, misrepresentation, or 
bad faith.  The RO further determined that a portion of the 
waiver of recovery should be granted on the basis of 
financial hardship.  The amount waived was $2,368.  The 
remaining $1,500 was not waived.  

Creation

As a general rule, when determining countable income for 
improved pension purposes, all payments of any kind and from 
any source are considered income unless specifically 
excluded.  38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.23, 3.271, 
3.272.  The provisions regarding improved pension benefits 
require that the veteran's monthly income be annualized, 
i.e., multiplied by 12, from the date of entitlement and that 
income has been subtracted from the maximum annual pension 
income limit for a veteran with a dependent.  38 C.F.R. §§ 
3.271, 3.272.  The Board notes that earned income from wages 
is not excluded for improved pension purposes.  38 C.F.R. §§ 
3.271, 3.272.  

In this case, the RO retroactively terminated the veteran's 
pension benefits.  In 1995, the maximum annual rate of 
improved pension benefits for a veteran with no dependents 
was $8,037.  During 1995, her annual income from SSA was 
$7,032.  Her earned income from wages was $5,627.  Total 
income was $12,659.  Her medical expenses were less than 
$470.  Therefore, her income in 1995 exceeded the maximum 
statutory limit.  Therefore, the action to terminate her 
improved pension benefits based on excessive income was 
proper.  

In a December 1998 letter, the veteran was notified that in 
order to reinstate her pension benefits, she would need to 
submit evidence of her entitlemen.  Thereafter, in a July 
1999 determination, the veteran's improved pension benefits 
were reestablished from July 1, 1999.  The veteran did not 
appeal that determination.  

Accordingly, the creation of the overpayment was for the 
period of April 1995 to December 1998.  


Waiver of Recovery

As noted, the Committee determined that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
veteran has been found by the RO to be disabled due to 
psychiatric impairment, although she has not been deemed to 
be incompetent.  Entitlement to pension was made on the basis 
that she was totally and permanently disabled due to 
psychiatric impairment.  The Committee essentially found that 
the veteran's psychiatric impairment contributed to her 
actions with regard to the creation of the overpayment.  The 
Board finds that the Committee's conclusion is reasonably 
supported in the record.  Thus, the Board agrees with the 
determinations that there was no fraud, misrepresentation, or 
bad faith on the veteran's part with respect to the creation 
of the overpayment at issue.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue, and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a), in order to 
dispose of the matter on appeal, the Board must determine 
whether recovery of the indebtedness would be against equity 
and good conscience, thereby permitting waiver under 38 
U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The 
pertinent regulation in this case provides that the standard 
of "equity and good conscience" will be applied when the 
facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  38 C.F.R. § 1.965(a).  The elements of 
equity and good conscience are as follows: (1) fault of 
debtor, where actions of the debtor contribute to creation of 
the debt; (2) balancing of faults, weighing fault of debtor 
against VA fault; (3) undue hardship, whether collection 
would deprive debtor or family of basic necessities; (4) 
defeat the purpose, whether withholding of benefits or 
recovery would nullify the objective for which benefits were 
intended; (5) unjust enrichment, failure to make restitution 
would result in unfair gain to the debtor; (6) changing 
position to one's detriment, reliance on VA benefits results 
in relinquishment of a valuable right or incurrence of a 
legal obligation.

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  The Board notes that it 
is the responsibility of the pension recipient to notify VA 
of all circumstances that will affect entitlement to receive 
the rate of the benefit being paid, and such notice must be 
provided when the recipient acquires knowledge that her 
income has changed.  See 38 C.F.R. §§ 3.277, 3.660(a)(1).  
After consideration of the record and the applicable 
regulatory provisions, the Board finds that the veteran was 
at fault in this case.  The veteran was informed that she 
needed to inform VA of her total income and any changes 
thereto.  She was provided VA Forms 21-7868 on two occasions.  
The veteran did not fully report her 1995 income.  Although 
the veteran has a psychiatric impairment, her January 1994 
examination showed it to be in remission and 1995 records 
showed that she was oriented times three and coherent.  She 
had good remote and immediate recall.  She was able to spell 
and calculate appropriately.  She did not have any 
hallucinations or delusions.  Thus, the competent evidence 
shows that she was mentally intact during the time that she 
should have reported her wage income, but failed to do so.  
In addition, although the veteran indicated that she believed 
that she was receiving disability compensation, the Board 
does not find this argument to be persuasive.  The veteran 
has been service-connected for a disability that has been 
rated as being non-compensable for many years.  There is no 
reason that she would believe that this disability rating had 
changed.  In addition, she has had a claim pending for 
service connection for psychiatric impairment.  She has been 
pursuing her appeal for many years and was therefore aware 
that service connection has not been granted.  

There was no fault on the part of VA in creation of the debt.  
VA was informed by the veteran that her only income was from 
SSA.  The VA medical center facility and the RO are separate 
entities.  The RO was not aware of the veteran's employment 
nor was the medical center under an obligation to notify the 
RO of such employment.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that the veteran 
received benefits to which she was not entitled to receive, 
as such, the veteran was unjustly enriched.  There is no 
indication that the veteran's reliance on VA benefits 
resulted in relinquishment of another valuable right.

Therefore, the aforementioned elements of equity and good 
conscience are not in the veteran's favor.  However, the 
remaining elements are in the veteran's favor.

As to whether recoupment of those benefits would defeat the 
purpose of the benefit, it is noted that the veteran is 
currently in receipt of pension benefits.  Clearly, 
withholding of any such benefits at this point to recoup the 
overpayment would defeat the purpose of the pension program 
which is to assist veterans in need of financial assistance 
due to disability. 

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  As noted, the veteran's monthly SSA income 
approximates expenses.  Currently, her income is more due to 
the receipt of VA pension.  However, a review of the 
financial status reports shows that she has very likely 
under-reported food expenses and has not listed usual living 
expenses such as clothing.  The veteran has virtually no 
liquid assets with which to repay the debt.  The Board finds 
that in weighing all of the elements of equity and good 
conscience, the elements of whether withholding of benefits 
or recovery would nullify the objective for which benefits 
were intended and financial hardship that would be caused by 
recoupment of the debt outweigh the elements which are not in 
the veteran's favor in this particular case.  Collection of 
the overpayment would cause undue hardship to the veteran as 
it would endanger her ability to provide for basic 
necessities.

Accordingly, in view of the hardship resulting from recovery 
of the overpayment, recovery would be against equity and good 
conscience and waiver of recovery of the overpayment is 
warranted.


ORDER

The veteran's improved pension benefits were properly 
terminated effective April 1, 1995.  

Waiver of recovery of an overpayment in the amount of $1,500 
of the veteran's improved pension benefits is granted.  



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

